By the Court,
Harris, J.
It was decided in Jackson v. Austin, (15 John. 477,) that where a purchaser of land, at .the same time he receives a conveyance, executes a mortgage to a third person who advances the purchase money for him, such mortgage is entitled to the same preference over a prior judgment as it would have had if it had been executed to the vendor himself. In its legal effect it is the same as though the purchaser had executed his mortgage to the vendor, for the purchase money, and he had then assigned it to the party advancing the money. The transaction in this case is singularly complicated, yet I think it is shown to be within the principle of Jackson v. Austin. Nooney was enabled to pur*646chase the life estate of the widow, and thereby acquire the interest of Dorchester in that portion of the farm embraced in the mortgage, by means of the note and money of Johnson. The several parts of the entire transaction seem to be inseparably connected. Suppose, instead of conveying her life estate to Nooney, the widow had conveyed it to Dorchester, and in consideration of such conveyance, he had conveyed to her his interest in the residue of the farm; and that then she had com veyed that interest to Hunt, and Hunt had conveyed to Johnson, and Johnson to Nooney, taking a mortgage for the amount paid by him to Hunt; would any one have made a question whether the mortgage was entitled to priority? If not, how does the transaction, as it occurred, differ in substance and legal effect from the case supposed? The result is the same, and the only difference which I can perceive is, that in the transaction as it took place, the result was reached by a mode less circuitous than it would have been, in the manner supposed.
If this view of the question be correct, it follows that any interest which Nooney acquired in the mortgaged premises by means of the transaction of the 28th of April, 1830, is chargeable with the payment of the mortgage, to the amount of $400 and interest, in preference to the prior judgment against Nooney, on the ground that that portion of the mortgage was, in contemplation of law, given for the purchase money of the premises then conveyed to Nooney. That portion of the mortgaged premises, which had been conveyed to Nooney prior to the 28th of April, was clearly chargeable with the payment of the judgment as the first lien thereon, and the defendant Garner has undoubtedly obtained a good title thereto by virtue of his deed from the sheriff.
The result of this view of the case is, that the lien of the mortgage is entitled to a preference over the judgment, to the amount of $400 and interest, upon the undivided half of the premises described in the mortgage, and also upon an estate during the life of Mrs. White in that part of the 39 acres, 3 roods and 13 rods, set off for her dower in the farm and not included in the conveyance from Nooney to Dorchester, and as to the *647residue of the premises, that the lien of the judgment, being prior to that of the mortgage, the sale and conveyance by the sheriff to the defendant Garner has vested in him‘an absolute title as against the mortgage. The decree appealed from must be modified accordingly. Ñeither party is to have costs upon this appeaL